DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit” and “acoustic wave detection unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore the light source unit will be interpreted as a laser or comparable structure in accordance with the applicant’s disclosure at [0059] and the acoustic wave detection unit will be interpreted as an array of transducers and/or an ultrasound probe in accordance with the applicant’s disclosure at [0068] (citing PGPUB US 20200093372 A1 hereinafter).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 1, and therefore all other claims by virtue of dependency, recites that the resin member is disposed “only at an end face of a light emission end of the optical fiber” which does not appear in terminology of in scope in the originally filed disclosure. Even more specifically, the examiner notes that of all of the iterations of the term “only” all but one are in the context of the phrase “not only” and all but one of these address a counterpoint to the newly recited limitation; for support of this position see e.g. each of [0084]-[0085], [0092], [0099]-[0100], [0113]-[0114], and [0120] (citing PGPUB US 20200093372 A1; hereafter merely the specification) each of which address that the resin is provided “not only” at the end face. The only instance of the term “only” appearing on its own is in [0173] and it addresses unrelated subject matter. Likewise the examiner  searched for but did not see any other similar terminology or related statements that could be used to support the applicant’s newly claimed scope. Moreover the claimed terminology is relative and indefinite (see 112(b) rejection below) and would seemingly need to be addressed/defined such that the omission of the claimed statement is also seemingly a prima facie case that the claimed subject matter is not adequately disclosed even if the examiner has missed some other dissimilarly drafted supporting statement. Therefore and given that the limitation was added into the claims by amendment, the examiner holds that the claims contain new matter not subject to adequate written description in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “disposed only at an end face of a light emission end of the optical fiber” in claim 1 is a relative term which renders the claim indefinite. The term “disposed only at…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this instance the examiner notes that it is impossible in the most literal of senses to dispose something at only a particular location if that something has each of width, height, and length which all real materials do and the examiner also notes that the applicant has not clarified in the claims or specification what they intend for the limitation to be interpreted as if not read literally. In more detail, while the examiner remarks that any single person of ordinary skill in the art would be able to interpret the limitation; the issue of indefiniteness in this instance is that when determining how limiting this statement “only at” is intended to be there is no definition nor any reasonable guidelines set forth in the specification such that, e.g., if this statement was read by 10 people of ordinary skill in the art each would likely define it in a different way. Likewise and in a related issue the examiner notes that the terms are given their broadest reasonable interpretation in light of the specification; however, in this instance the examiner notes that the claimed limitation does not appear in terminology or in scope in the original disclosure and that quite to the contrary in every textual reference this is clearly intended to be read as being “around or in the vicinity of but explicitly not limited to only at” and in every depiction provided by the applicant except Fig. 12 the resin clearly engulfs more than the end of the fiber and indeed in many instances contacts plural other structures, and even in the applicant’s smallest/most narrowly spread depiction of the resin member found in Fig. 12 it is unclear how far out this resin 17 can extend into the wave generating device 16 before it is no longer “only at” the end of the fiber as it is clearly some distance removed therefrom in Fig. 12. As such and for examination purposes the examiner will examine the claims below as they are best understood and will interpret the limitation in question to mean that the resin member is disposed “at least at” the end surface of the optical fiber in accordance with how the applicant’s specification and figures utilize and depict the position and extend of the resin member. 
Claim 14 recites that the resin “adheres” the photoacoustic wave generation portion to the insert main body; however, this is a methodological statement and therefore is unclear and indefinite in the context the claim 14 being directed towards an apparatus. For compact prosecution purposes the examiner recommends replacing “adheres” with “is configured to adhere” which will resolve the issue.
Claims 2, 4-5, and 7-17 are each similarly affected by the foregoing issues, at least by virtue of dependency.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150297092 A1 by Irisawa et al (hereafter Irisawa, previously of record).

Regarding claim 1, Irisawa teaches: 1. An insert (see Irisawa’s Abstract) comprising:
an insert main body which has an opening at a tip thereof and is formed in a hollow shape at least a tip portion of the insert main body being configured to be inserted into a subject (see Irisawa’s Fig. 1 part 15 which is a needle, noting that this is generally referred to as 15x in most Figs and further noting that Irisawa’s insertion portion is not limited to a needle and may be, e.g. a catheter as shown in Fig. 25 as part 253 or a guidewire as shown in Fig. 26 part 254 or simply an optical fiber as shown in Figs. 27-28 as part 255 among other options);
a light guide member comprising an optical fiber, the light guide member being disposed in a hollow portion of the insert main body along a length direction of the insert main body, wherein the light emission end of the light guide member has a curved shape (as best understood, see at least part 152 (which in light of [0076] comprises an optical fiber) in each of the various Figures of Irisawa (e.g. Figs. 13-31) where this part alone appears to both be what is required by the claim (i.e. if interpreted based on ordinary meaning) and also appears to fully anticipate the claim language and that of the dependent claims (e.g. it has a curvature from multiple perspectives the simplest being that by both ordinary meaning and necessity it is cylindrical and thus has a round/curved outer profile) without further structures; though for compact prosecution purposes the examiner also notes that one or more of parts 154, 160, 153 (e.g. as in Fig. 18, noting the gap), 163, and 256 depicted therein among others could be included in this light guide “member”); and
and wherein the light guide member has a resin member that transmits light, that is disposed only at an end face of a light emission end of the optical fiber, and that has a surface shape formed with the curved shape (as a first grounds of rejection, supplemented below by alternatives, the examiner notes that part 163 as described in [0141]-[0142] is a light transparent resins respectively and where this has curvature as addressed above (e.g. because the extent of the resin is defined by the wall of needle 151 which is curved/circular such that the terminal end/surface thereof is also curved in this same way, e.g. as depicted in Fig. 19 among others)).
a photoacoustic wave generation portion comprising a material fixed to an inner wall of the insert main body (regarding this new limitation the examiner notes that in the various disclosed embodiments of Irisawa the photoacoustic waver generation portion is directly affixed to the inner wall, e.g. as depicted in Fig. 8, Fig. 18, Fig. 19 noting that this contacts the distal end of the inner wall, and in all embodiments it appears to be fixed (i.e. unmoving relative to) to the inner wall at least due to the other structures that contact the wall and the wave generation portion, e.g. in Fig. 28 the cap 256 determines the position of the wave generating portion, is mounted on the wall, and is not configured to move) at a light emission end of the light guide member, the light emission end being disposed at a tip side of the insert main body, and the material being configured to absorb light emitted from the light emission end and generate photoacoustic waves (from a first perspective this can be seen as inherent/the patient e.g. see Irisawa’s Fig. 13 for an example of teaching this; alternatively, see parts 154 or 160 of the various Figures of Irisawa which is fully capable of as much, e.g. as depicted in Fig. 10, 12, 31 etc. or as described by for example section [0102]).
Additionally or alternatively, while the foregoing teaches exactly what is claimed and is within the broadest reasonable interpretation of the claims when read in light of the specification, the applicant’s arguments render clear that they are looking to recite a different sort of curved surface and therefore it may drastically compact prosecution to note the following two alternative grounds of rejection.
First it is noted by the examiner that Irisawa teaches that the light guide can comprise a cap with a curved surface of the sort regarded by the applicant in their remarks (see Irisawa’s Fig. 28 noting that the optical fiber terminates in cap 256 which directs the light into the generation portion part 154 and where 256 has the curved distal surface as depicted); however, Irisawa does not teach the material composition of the cap 256 and therefore fails to explicitly teach that this is a resin member per se. However, one cannot use a cap made of “some undisclosed material” and instead must choose a material for the cap and to that end the examiner notes that in light of the legal precedent provided by MPEPE 2144.07 one could have chosen any of the numerous well known and commonplace optically transparent resins. For example one could choose the resin already employed by Irisawa for use in similar part 163, or any of the optical resins utilized in the references cited below or included in the conclusion section in the previous action because they are demonstrably appropriate choices and available to the reader and to those of ordinary skill in the art.
Therefore and as a first alternative rejection it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to choose to construct the cap of undisclosed material composition taught by Irisawa out of known optically transparent resins in the manner addressed by and in light of the legal precedent provided in MPEP 2144.07.
Secondly, and as a further alternative, the examiner notes that merely changing the shape of the resin already taught by Irisawa (see e.g. Irisawa’s Fig. 19’s part 163) to include a curved end of the same shape addressed in the applicant’s remarks (or depicted by Irisawa as the shape of similar parts 154 or 256 of his various Figures) would result in Irisawa obviating the claimed invention. To that end, the examiner notes that the mere change in shape of an element of the claims is prima facie obvious as per MPEP 2144.04(IV) noting in particular section (B) thereof.
Therefore and as a second alternative rejection it would have been prima facie obvious to one of ordinary skill in the art prior to date of invention to modify Irisawa by changing the shape of his optically transparent resin in light of the legal precedent provided by MPEP 2144.04(IV).

Regarding claim 2, Irisawa further teaches: 2. The insert according to claim 1, wherein the light emission end of the light guide member has a hemispherical shape (as best understood and depending on how the reader interprets/applicant defines the light guide member, this could be seen in Irisawa’s Figs. 19-20 or 22A noting the hemispherical profile of part 154 or alternatively this could be seen in Fig. 28 noting cap 256 possesses a hemispherical end which remains correct, but additionally where the modification given above in regards to the independent claim also obviates this particular feature). 

Regarding claim 4, Irisawa further teaches: 4. The insert according to claim 1, wherein the resin member is made of a resin having light diffusion properties (Irisawa’s resin 163 in Fig. 19 shows as much, noting that simply allowing a spacing between 153 and 154 necessitates diffusion per se; furthermore and for compact prosecution purposes while the examiner’s foregoing statement actually addresses the applicant’s desired use or the resin the examiner notes for compact prosecution purposes that such limitations are not actually recited in the claims and are not under examination at the current juncture and indeed what the claim actually requires is that the resin ‘allows for’ diffusion which is itself always inherent in any material without reservation - therefore the examiner urges the applicant to further limit the claim language with some structural limitation). 

Regarding claim 7, Irisawa teaches: 7. The insert according to claim 1, wherein a surface of the light emission end of the optical fiber is rougher than a surface of a light incident end of the optical fiber (see Irisawa’s [0132] noting that the collection end of the fiber may be smooth cut or polished so as to be specifically less rough than the untreated/unpolished emission end).

Regarding claim 8, Irisawa further teaches: 8. The insert according to claim 1, further comprising: a primer layer between the optical fiber and the resin member (in this instance and depending upon which resin/which components are considered as part of the light guide member then as best understood resin layer 163, as depicted in Fig. 19, is a primer layer found between the emission surface 153 of the member and the absorption surface of the generation portion; however, while limitations of the specification cannot be read into the claims the examiner has also chosen to include an additional reference in the conclusion section that addresses primer layers).

Regarding claim 9, Irisawa teaches: 9. The insert according to claim 1, wherein the resin member is made of an ultraviolet-curable resin (regarding the resin being UV-curable, the examiner notes that this is not explicitly taught by Irisawa because Irisawa uses the genus term “photocurable” e.g. in [0022] or [0142]; however, given that the genus “photocurable” only ordinarily covers the three species of UV-curable, visible light curable, and IR-curable and given that of those three species UV-curable resins are the most commonly used and well-known photocurable resins the examiner is simply of the opinion that one of ordinary skill in the art would at once envisage the species of UV-curable resins from Irisawa’s teaching of photocurable resins - see MPP 2131.02(III)).
	Additionally or alternatively the examiner would instead note that UV-curable resins are old and well known in the art (see MPEP 2144.03) and therefore that one of ordinary skill in the art, when provided with Irisawa’s disclosure, would be well appraised that they could have picked a UV-curable resin from the available options.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art to employ a UV-curable resin as the photocurable resin because such resins are well-known and/or because of the legal precedent set forth in MPEP 2144.03 and 2144.07.

Regarding claim 15, Irisawa further teaches: 15. The insert according to claim 1, wherein the insert main body is a needle configured to be inserted into the subject (see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s Abstract or [0075] or Fig. 1 part 15).

Regarding claim 16, Irisawa teaches: 16. The insert according to claim 1, wherein the insert main body is a catheter (see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s [0030] or [0167] or Fig. 25 part 253). 

Regarding claim 17, Irisawa teaches: 17. A photoacoustic measurement device (see Irisawa’s Title or Abstract) comprising:
the insert according to claim 1 (see the rejection of claim 1 which is incorporated herein by reference);
a light source unit configured to emit light which is absorbed by the photoacoustic wave generation portion of the insert (see Irisawa’s Fig. 1 part 13, wherein the photoacoustic wave generation unit as addressed in claim 1 is fully capable of such absorption and/or where the absorption and re-emission can be seen in Fig. 7 or [0101]); and
an acoustic wave detection unit configured to detect photoacoustic waves generated from the photoacoustic wave generation portion after at least a portion of the insert is inserted into the subject (see Irisawa’s Fig. 1 part 11 which is fully capable of as much and/or see [0078] or Fig. 6 for a description of as much).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa.

Regarding claim 13, Irisawa teaches the basic invention as given above in regards to claim 1, and Irisawa further teaches that the photoacoustic wave generating portion should include a curable resin and a pigment that absorbs the light emitted from the light guide (see Irisawa’s [0012], [0102], [0106], [1039] [0143], [0151] among others that each specify that the member is constructed of curable resins and contains absorptive pigment); however, Irisawa never states that the resins he employs are UV curable per se and, given that there are many options (e.g. while one of ordinary skill in the art can readily envisage that “epoxy resins” covers many options that are UV-curable, it also covers many that are not and epoxy resins are only one of the specified options or an even larger genus provided by Irisawa) the examiner notes that this does not appear to be implicitly taught. Therefore Irisawa alone fails to teach: “13. The insert according to claim 1, wherein the photoacoustic wave generation portion is made of an ultraviolet-curable resin including a pigment that absorbs light guided by the light guide member.”
	However, the examiner notes that UV-curable resins including resins that are e.g. epoxy resins are old and well known in the art (see MPEP 2144.03) and therefore that one of ordinary skill in the art, when provided with Irisawa’s disclosure, would be well appraised that they could have used a UV-curable resin and/or picked a UV-curable resin from the available options.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art to employ a UV-curable resin as the photocurable resin because such resins are well-known and/or because of the legal precedent set forth in MPEP 2144.03 and 2144.07.

With regards to claim 14, Irisawa discloses wherein the ultraviolet-curable resin adheres the photoacoustic wave generation portion to the insert main body (not only is this inherent (i.e. curable resins are fully capable of as much as the curing process performs fixation) but for compact prosecution purpose see Irisawa’s [0106] and note that the light absorbent member can be used to fix the elements in place). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa as applied to claim 4 above, and further in view of Development of Novel Tunable Light Scattering Coating Materials for Fiber Optic Diffusers in Photodynamic Cancer Therapy by Kostanski et al. (hereafter Kostanski, previously of record).

Regarding claims 5, Irisawa teaches the basic invention as given above in regards to claim 4; however, Irisawa does not mention using a pigment in the first/transmissive epoxy layer and therefore fails to fully teach: “5. The insert according to claim 4, wherein the resin member includes a pigment that imparts light diffusion properties.”
However, Kostanski in the related field of fiber-optic medical devices (see Kostanski’s Abstract) teaches that diffusers formed from UV-curable resins impregnated with pigments (i.e. TiO2 particles) can be constructed and allow for many advantages (see Kostanski’s pages 1522-1523 noting that the Practical implications section and Conclusions section iterate that diffusers are advantageous in general as they can provide  increased NA/area of illumination and Kostanski goes on to teach that constructing diffusers in this manner allows for controllable/tunable scattering, allows for increased homogenization and decreased incidence of hotspots among other benefits).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the transparent resin of Irisawa with the diffusing pigment taught by Kostanski because it would advantageously allow for the light being transmitted from the fiber into the absorber to be scattered in a tunable manner that precludes hot-spots (e.g. more uniformly and over a larger area, and to the degree best suited to the environment).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa as applied to claim 1 above, and further in view of How to properly polish fiber-optic connectors by Fred Fons of  Amp Inc. (hereafter AmpInc, previously of record).

Regarding claim 10, Irisawa teaches the basic invention as give above in regards to claim 1; however, Irisawa does not mention polishing the emission end of the fiber, therefore Irisawa fails to explicitly teach: “10. The insert according to claim 1, a light emission end of the optical fiber has been polished into the curved shape.”
However, AmpInc teaches that one can polish the ends of optical fibers and goes on to iterate that there are many advantages to doing so such as increasing transmitted power, decreasing reflection loss, removing any defects such as excess material left over from fiber cleaving, etc. (see AmpInc’s pages 1-3 for a verbose discussion as to why one should polish optical fibers including listing many advantages thereof, then see pages 4-5 for details on how to polish optical fibers including e.g. a five step process for fiber end polishing).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the optical fiber of Irisawa with the use of polishing as taught by AmpInc in order to advantageously increase transmitted power, decrease losses, and remove end defects.

Regarding claim 11, Irisawa and AmpInc further teach: 11. The insert according to claim 10, wherein a surface of the light emission end of the optical fiber is rougher than a surface of a light incident end of the optical fiber  (see Irisawa’s [0132] noting that the collection end of the fiber may be smooth cut or polished so as to be specifically less rough than the untreated/unpolished emission end and wherein the examiner notes that this does not contradict AmpInc which also e.g. utilizes hand polishing to achieve ‘acceptable’ polishing because anything worth doing is worth doing poorly since it still is a net benefit, see AmpInc’s terminal paragraph bridging pages 7-8). 

Regarding claim 12, Irisawa further teaches: 12. The insert according to claim 10, further comprising: a primer layer between the optical fiber and the photoacoustic wave generation portion (see Irisawa’s Fig. 19 noting layer 163 between 153 and 154 where, given that the term primer is not further limited by a particular composition and given that the resin 163 mechanically adheres to both disparate structure (i.e. given that it actually functions as a primer per se) the resin of Irisawa appears to teach the claimed limitation). 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/09/2022, with respect to the 112(b) and 112(d) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.
The examiner also remarks that the same scope of rejection for using methodological wording, while new and due to the amendment, still exists in one instance in regards to claim 14.

Applicant's arguments filed 06/09/2022 with respect to the prior art rejection featuring Irisawa under 102(a)(1) and fearing various other dependent claims under various other additional references have been fully considered but they are not persuasive for the following reasons:

On pages 8-9 the applicant regards the newly recited claim wording and the subject matter of claim 3 which has been added into the independent claims. In this instance the examiner notes that the curve is still there as recited by the examiner (e.g. the circular shaping) and the other limitations are still taught as they were in regards to claim 3, at least as the term “only” is interpreted and best understood”. Therefore the applicant’s argument fails to convince the examiner that there is a defect in the rejection of claim 3 which has been incorporated into claim 1.
However the examiner also notes that as pointed out by the applicant in their arguments the scope has changed by way of including multiple limitations such as the shaping and connection of the resins. To that end and responsive to these changes (and the applicant’s clear intent to limit the claims more in line with their figures) the examiner has issued two new grounds of rejection that are alternatives to the previously presented/maintained rejection of claim 3. More specifically the examiner iterates how one specific embodiment of Irisawa appears to still read on exactly what the applicant appears to be attempting to limit the claims to, at least when one reasonably interprets the material composition of the elements. Secondly and much more pressingly the examiner has attempted to compact prosecution to the upmost to drive at the heart of the issue raised by the applicant which is that the same elements are provided in the prior art for the same functions/purposes and that the invention, even as limited in the instant disclosure, appears to only vary therefrom by virtue of a change in the shape of the elements. As such the examiner also notes that this appears to be prima facie obvious in the hopes that one or more actions will not be wasted attempting to overcome how Irisawa can be interpreted and instead the actual issue at hand can be addressed outright. In any event, since the examiner was not convinced by the applicant’s argument against claim 1 for the foregoing reasons, the examiner is also not convinced that the applicant’s terminal argument (i.e. that the remaining claims are patentable by virtue of dependency) is correct for the same reasons iterated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793